Rose, J.
The father’s sole contention on appeal is that Family Court erred in issuing the order of protection without conducting a dispositional hearing. A dispositional hearing, however, is not always required in Family Ct Act article 8 proceedings (see Family Ct Act § 835; Matter of Hazel P.R. v Paul J.P., 34 AD3d 307, 308 [2006]; Matter of Henderson v Henderson, 9 AD3d 569, 569 [2004]). Here, the father did not request such a hearing, he offers no indication of what prejudice he has suffered or what evidence he would have offered, and no best interests determination was required because the order of protection did not affect the father’s visitation with his own children, Kylie and Timothy (see Matter of Hazel P.R. v Paul J.P., 34 AD3d at 308; Matter of Henderson v Henderson, 9 AD3d at 569-570 [2004]; Matter of Annie C. v Marcellus W., 278 AD2d 177, 177-178 [2000]; compare Matter of Crane v Lopez-Arias, 1 AD3d 837, 838-839 [2003]). *1046Thus, Family Court did not err by failing to hold a dispositional hearing.
Peters, J.P., McCarthy, Garry and Egan Jr., JJ., concur. Ordered that the order is affirmed, without costs.